EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Amy L. Miller on 3/16/2021.
The application has been amended as follows: 
The claims: 
1.    (Currently Amended) An article comprising:
a porous, air-permeable composite comprising an expanded polytetrafluoroethylene (ePTFE) substrate having a microstructure comprising nodes, fibrils, and pores, said nodes being interconnected by said fibrils and said pores being a void space between said nodes and fibrils; and
at least one continuous polymer coating, said polymer being a terpolymer of tetrafluoroethylene (TFE), vinylidene fluoride (VDF), and hexafluoropropylene (HFP),
wherein said at least one polymer coating coats only said nodes and fibrils throughout a thickness of said ePTFE substrate without occluding said pores of said ePTFE substrate,
2 or less, and a product of average tensile strength (ATS) x Z Strength of at least 50 MPa2 while maintaining an airflow of less than 500 Gurley seconds, and
wherein the polymer content is between 3 and 25 weight percent of the ePTFE composite.
2.    (Original) The article of claim 1, wherein said article has a strength in the z-direction of at least 0.4 MPa.
3.    (Previously Presented) The article of claim 1, wherein said article maintains a Gurley airflow of 100 seconds or less.
4.    (Previously Presented) The article of claim 1, wherein the ePTFE microstructure consisting substantially of fibrils.
5. (Canceled)
6. (Canceled)
7.    (Original) The article of claim 1, wherein said article further comprises at least one filler.
8.    (Original) The article of claim 1, wherein said composite comprises at least two ePTFE layers.
9.    (Currently Amended) An article comprising:
expanded polytetrafluoroethylene (ePTFE) substrate having a microstructure comprising nodes, fibrils, and pores, said nodes being interconnected by said fibrils and said pores being a void space between said nodes and fibrils; and
at least one continuous polymer coating, said polymer being a terpolymer of tetrafluoroethylene (TFE), vinylidene fluoride (VDF), and hexafluoropropylene (HFP),
wherein said polymer coating coats only said nodes and fibrils throughout a thickness of said ePTFE substrate without occluding said pores of said ePTFE substrate,
wherein said composite exhibits a product of average tensile strength (ATS) x Z Strength of 50 MPa2 or greater while maintaining an airflow of less than 500 Gurley seconds, and
wherein the polymer content is between 3 and 25 weight percent of the ePTFE composite.
10-15. (Canceled)
16. (Currently Amended) An article comprising:
a porous, air-permeable composite comprising an expanded polytetrafluoroethylene (ePTFE) substrate having a microstructure comprising nodes, fibrils, and pores, said nodes being
interconnected by said fibrils and said pores being a void space between said nodes and fibrils; and
continuous polymer coating, said polymer being a terpolymer of tetrafluoroethylene (TFE), vinylidene fluoride (VDF), and hexafluoropropylene (HFP),
wherein said polymer coating coats only said nodes and fibrils throughout a thickness of said ePTFE substrate without occluding said pores of said ePTFE substrate,
wherein said composite exhibits a mass per area of 75 gm/m2 or less, and a shrinkage of less than 10% in at least one direction when measured at a temperature of 200oC 
wherein the polymer content is between 3 and 25 weight percent of the ePTFE composite.
17. (Previously Presented) The article of claim 16, wherein the ePTFE microstructure consists substantially of fibrils.
18-36. (Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are
US 2004/0026245 to Agarwal et al. (hereinafter “Agarwal”), 
US 2009/0110935 to Lewis et al. (hereinafter “Lewis”), and 
US 2013/0184807 to Kovach et al. (hereinafter “Kovach”). 

Lewis discloses a coated substrate comprising a substrate and a coating material provided on a surface of the substrate wherein the coating material comprises a cross-linkable hydrofluorocarbon fluoropolymer (paragraph 13).  The substrate is a fibrous material (paragraph 29).  The cross-linkable hydrofluorocarbon fluoropolymer is a terpolymer of TFE, HFP and VDF, collectively referred to “THV” (paragraph 16).  
The examiner found that the declaration from Dr. Anit Dutta submitted on 3/10/2021 was sufficient to overcome the rejection over Agarwal in view of Lewis.  In light of the experimentation provided in the declaration, it is impossible to obtain a THV coating solution to wet and wick into the ePTFE substrate by following the teachings provided by Agarwal because the THV terpolymer disclosed in Lewis does not dissolve in a fluorosolvent of Agarwal.  Hence, the combined teachings of Agarwal and Lewis fail to establish a prima facie case of obviousness.  As the composite material of Agarwal is compositionally different than the claimed article, there is no basis to reasonably support a mass per area of 75 gm/m2or less, a product of average tensile strength (ATS) x Z Strength of at least 50 MPa2, and/or a shrinkage of less than 10% in at least one direction when measured at a temperature of 200oC would be present. 

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an article with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788